Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 4-11, and 13-19 are allowed.
The following is the Examiner’s statement of reasons for allowance:
Based on Applicant’s arguments filed in the Appeal Brief dated 8/25/21 the prior art fails to teach or render obvious the claims structure as set forth in claim 1. Particularly, U.S. Patent App. Pub. No. 2008/0296418 in view of U.S. Patent 4,119,459 in view of U.S. Patent 7,028,936 fails to teach or render obvious “the first insert including at least two radially outward facing edges, the at least two radially outward facing edges of the first insert forming a part of and extending only to the perimeter region of the main body, wherein each of the at least two radially outward facing edges of the first insert is co-aligned with a respective outer edge of the perimeter region of the main body, and wherein the at least two radially outward facing edges of the first insert do not extend past the outer edges of the perimeter of the main body” as recited in claim 1 in combination with the rest of the claimed limitations set forth in claim 1. Therefore the claims are deemed patentable over the prior art of record. Particularly, Applicant’s argument in the Appeal Brief on pp. 12-13 that the prior art merely would teach an insert with a single outward facing edge and not at least two radially outward facing edges is found to be persuasive. Further, on p. 13, Applicant’s stated criticality for the multiple edges is persuasive in rebutting the argument of mere optimization.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686